           CASE 0:21-cv-01030-NEB-BRT Doc. 17 Filed 08/17/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LARRY Z.,                                         Case No. 21‐CV‐1030 (NEB/BRT)

                      Petitioner,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 MERRICK GARLAND, ALEJANDRO
 MAYORKAS, TAE D. JOHNSON,
 MARCOS CHARLES, and
 KURT FREITAG,

                      Respondents.



      The Court has received the July 30, 2021 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. (ECF No. 16.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

      1.       The Report and Recommendation (ECF No. 16) is ACCEPTED;

      2.       The Petition for Writ of Habeas Corpus (ECF No. 1) is DENIED AS MOOT;

               and

      3.       The action is DISMISSED WITH PREJUDICE.
        CASE 0:21-cv-01030-NEB-BRT Doc. 17 Filed 08/17/21 Page 2 of 2




      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 17, 2021                    BY THE COURT:

                                          s/Nancy E. Brasel
                                          Nancy E. Brasel
                                          United States District Judge




                                      2
